This is an appeal from a judgment of the common pleas court of Tulsa county rendered on the 31st day of October, 1928, in favor of the defendant in error and from which the defendant in error appeals. The motion for new trial was overruled on the 24th day of November, 1928, notice of appeal given in open court, and the defendant, plaintiff in error here, was granted a period of 30 days from that date to make and prepare case-made and 10 days thereafter in which to serve the same. Thereafter, on December 22, 1928, by order of court, "the defendant is hereby given an extension of 30 days from December 22, 1928, within which to make and serve case-made." On January 22, 1929, upon application of the defendant it was granted an extension of 60 days from the 22nd day of January, 1929.
The 30-day period in which to make and serve case-made granted on the 22nd day of December, 1928, by the order of the court expired on January 21, 1929. The order of the court made on the 22nd day of January, 1929, extending the time in which to make and serve case-made was not until after the expiration of the time given in the order of December 22, 1928, and is void for the reason the trial court was without jurisdiction to make the same. Goodwin et al. v. Davis, 135 Okla. 104,274 P. 462; Petty v. Foster, 122 Okla. 152, 252 P. 836; Tanner v. Crawford, 80 Okla. 183, 195 P. 138; Lovejoy v. Graham,33 Okla. 129, 124 P. 25.
The case-made was served on the defendant in error on the 10th day of May, 1929, which was not within the time allowed by the order of the court of December 22, 1928, which time expired on January 21, 1929.
Where plaintiff in error fails to make and serve case-made within the time allowed by law or within the time as extended by valid order of the court, such case-made is a nullity and brings nothing before this court for review. Goodwin v. Davis, supra; Shinn v. Oklahoma City Building  Loan Ass'n,130 Okla. 173, 266 P. 435; Jones v. Blanton, 130 Okla. 200,266 P. 438; Petty v. Foster, supra.
The case-made, not having been served within the time allowed by law or within the time extended by valid order of the court, is a nullity and brings nothing before this court for review, and upon motion of the defendant in error the appeal is dismissed.